Citation Nr: 1001126	
Decision Date: 01/07/10    Archive Date: 01/15/10

DOCKET NO.  05-15 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to disability compensation, pursuant to 38 
U.S.C.A. § 1151, for a left eye disability as a result of 
Department of Veterans Affairs medical treatment in October 
1999.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

D. M. Ames, Counsel


INTRODUCTION

The Veteran had active service from March 1954 to March 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

In August 2007, the Veteran testified at a hearing in support 
of his claim before the undersigned Acting Veterans Law 
Judge.  At the hearing, he submitted additional evidence and 
waived his right to have it initially considered by the RO.  
38 C.F.R. §§ 20.800, 20.1304(c) (2009).

In January 2009, the Board remanded this case to the RO via 
the Appeals Management Center (AMC) for further development 
and so the Veteran could undergo a VA examination. 


FINDING OF FACT

The Veteran's corneal edema in his left eye was caused due to 
an unforeseen event during cataract surgery performed at a VA 
facility in October 1999.  


CONCLUSION OF LAW

Compensation for a left eye condition under the provisions of 
38 U.S.C.A. § 1151 is warranted.  38 U.S.C.A. § 1151 (West 
2002); 38 C.F.R. § 3.361 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

The Board finds that VA has not satisfied the duty to notify.  
In August 2004, the RO erroneously sent the Veteran a VCAA 
notice letter that discussed what evidence is necessary to 
substantiate a claim for entitlement to service connection 
for a left eye condition, and not what is required to 
substantiate a claim for compensation pursuant to §1151.  In 
February 2009, the AMC misclassified a letter soliciting 
private medical records as a VCAA notice when it contained no 
information regarding how to substantiate the Veteran's 
claim.  However, even though the duty to notify has not been 
satisfied, there is no prejudice to the Veteran in proceeding 
with this appeal given the fully favorable outcome of the 
Board's decision.

The Board finds that VA has substantially satisfied the duty 
to assist.  The Board is also satisfied that there was 
substantial compliance with its January 2009 remand 
directives.  See Stegall v. West, 11 Vet. App. 268 (1998); 
Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  


II.  § 1151 Claim

The Veteran contends that his current left eye condition is 
the result of cataract surgery performed at a VA facility in 
October 1999.

Compensation under the provisions of 38 U.S.C.A. § 1151 is 
warranted where disability or death was caused by hospital 
care, medical or surgical treatment, or examination furnished 
by VA, and the proximate cause of the disability or death was 
(A) carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing the hospital care, medical or surgical treatment, 
or examination; or (B) an event not reasonably foreseeable.  
38 U.S.C.A. § 1151 (West 2002).

The Veteran underwent a VA examination in September 2009.  
The examiner diagnosed the Veteran with corneal endothelial 
dystrophy in both eyes, the left being worse than the right.  
The Veteran had increased corneal guttae (endothelial cell 
loss), resulting in significant corneal edema, which was 
stated to be the cause of his vision loss.  The examiner 
stated that cataract extraction is known to cause more 
endothelial cell loss, especially if the operative time is 
long.  The examiner concluded that the Veteran's corneal 
edema, the cause of his vision loss, was "at least as likely 
as not due to an unforeseen event during the surgery (using 
ultrasound energy close to the cornea, long operative time, 
high irrigation, etc.)."  

The examiner further stated that it could not be determined 
whether the corneal edema was the result of carelessness, 
negligence, lack of proper skill, an error in judgment, or 
similar instance of fault by VA.  Regardless, this 
determination is not necessary, as the examiner found that 
the Veteran's corneal edema was due to an unforeseen event 
during the October 1999 cataract surgery at a VA facility.  
This is sufficient to grant the Veteran's claim.  38 U.S.C.A. 
§ 1151 (West 2002).  Therefore, resolving all remaining doubt 
in the Veteran's favor, the Board finds that compensation for 
a left eye condition under 38 U.S.C.A. § 1151 is warranted.  
38 U. S. C. A. §5107(b).  The benefit sought on appeal is 
accordingly granted.

ORDER

Entitlement to compensation for a left eye condition under 
the provisions of 38 U.S.C.A. § 1151 is granted.



____________________________________________
RICHARD C. THRASHER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


